

Exhibit 10.1


Consultants Work Agreement


This agreement amends the consultants work agreement dated July 7th 2010.


Parties  This consulting agreement is made between the following parties:
Consultant, Gregory Ruff 12901 South Buttercup Lane, Spokane WA 99224, herein
after referred to a Ruff, and QE Brushes Inc., a Nevada Corporation, herein
referred as QE.


Recitals  QE Brushes wishes to engage the services of Ruff, and Ruff wishes to
assist QE in its business endeavors.


Worked to be performed by Ruff, complete all necessary work for the transfer of
control and assist the new board of directors in understanding the operations of
QE and assist; them in their transition period. Be available to answer any
questions about the company’s operations to date. Assist the new board in
marketing the pet toothbrush and in the manufacturing process of any new orders
for its new pet toothbrush. Assist in the promotion of QE to the investment
community and assist in any venture capital fund raising activities. Services
provided shall also include merger and acquisitions possibilities.




Compensation to Ruff for services rendered QE agrees to compensate Ruff by
issuing 2,500,000 million common shares of common stock in return for his
services and work to be performed. The valuation for Ruff's services shall be
based upon $100 hr for approximately 120 hours of services.


Governing Law  the laws of Washington State and Nevada shall govern this
agreement depending upon the state the aggrieved party files its action in.


Integration Clause  this agreement includes all of the parties understandings to
date mentioned herein. Any prior oral or written facts that conflict with this
agreement shall not be made part of this agreement and this agreement supersedes
any prior understanding that the parties may have understood prior to this
agreement.


Covenants  The QE Director or Officer warrants and promises that they have the
authority to enter into this agreement on behalf of its corporation and shall
provide a unanimous resolution by its board of directors agreeing to this
consulting work agreement.




Consultant GREGORY RUFF
Date ________
   
FRANCIS D’AMBROSIO
_____________
Director of Virtual Medical International Inc. (formerly QE Brushes Inc.)
Date






 
 

--------------------------------------------------------------------------------

 
